Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Non-final office action filed on March 11, 2021 is acknowledged.
3.	Claims 14-26 are pending in this application.
4.	Applicant elected without traverse of Group (claims 14-25) in the reply filed on September 30, 2020.
5.	Claim 26 is cancelled by Examiner’s amendment set forth herein.
6.	Claims 14-25 are allowed in this office action.


Priority
7.	Examiner acknowledges certified copy and certified English translation of the foreign priority document Korea 10-2014-0187531 filed on March 11, 2021. Therefore, the effective filing date is to the foreign priority Korea 10-2014-0187531, dated 12/23/2014.

Terminal Disclaimer
8.	The terminal disclaimer filed on March 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10034922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and Rejections
9.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
10.	Rejection of claims 14-25 under 35 U.S.C. 103 as being obvious over Kim Sang Jae (US Patent No. 10034922, filed with IDS) in view of Chen et al (CN 1834255, machine translation used and enclosed in the previous office action), as evidenced by Santos reference (US 2010/0003229, filed with IDS), is hereby withdrawn in view of Applicant’s persuasive arguments.
11.	Rejection of claims 14-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10034922 in view of Chen et al (CN 1834255, machine translation used and enclosed in the previous office action), as evidenced by Santos reference (US 2010/0003229, filed with IDS), is hereby withdrawn in view of Applicant filing eTD on March 11, 2021.

Examiner’s Amendment
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
13.	This application is in condition for allowance except for the presence of claim 26 directed to an invention non-elected without traverse.  Accordingly, claim 26 has been cancelled.



26. (Cancelled)

Claims 14-25 are allowed, as set forth in the claims filed in September 25, 2019.



CONCLUSION
Claims 14-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIE HA/Primary Examiner, Art Unit 1654